Citation Nr: 1409017	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent, prior to March 4, 2010, and in excess of 70 percent, from March 4, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) (exclusive of the period from May 18, 2004 to May 30, 2006).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the issue of entitlement to a TDIU has been raised in this case (see Brief, November 2012), and notes that this issue involves complex medical principles appropriately addressed as a separate issue.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay, more development is needed prior to disposition of the issues on appeal.

Regarding the Veteran's increased rating claim, he was last provided VA examination to assess the current level of severity in March 2010.  In a November 2012 Brief, his representative requested an additional VA examination based upon the worsening of PTSD symptomatology, and given the length of time which has passed since the Veteran's most recent examination.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected disability in 2010.  As such, and because evidence of record demonstrates that the symptomatology associated with this disability may be worse than reflected in the prior examination, the claim on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his PTSD claim.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from February 2010 (the date of the most recent VA outpatient record in the VA claims file) to the present.  All reasonable efforts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, to the extent available, the Veteran should be afforded an additional VA examination to determine the current nature and severity of his PTSD (and any other diagnosed acquired psychiatric disorder).  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  

B. Importantly, the examiner must also provide an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected PTSD has precluded him from engaging in substantially-gainful employment.  

3.  After completing the above actions, and any other indicated development, the Veteran's PTSD claim must be re-adjudicated.  The Veteran's claim of entitlement to TDIU (exclusive of the period from May 18, 2004 to May 30, 2006) must be contemporaneously readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

